Citation Nr: 1543404	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  10-25 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran is represented by:  Robert V. Chisholm, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to September 1954 and from June 1957 to June 1960.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).

ORDER TO VACATE

VA regulations provide that the Board may vacate an appellate decision at any time upon the request of the Veteran or his representative or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2015).  In September 2014, the Board granted an initial rating of 70 percent for the Veteran's service-connected mood disorder, and the Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  

In a March 2015 Joint Motion for Partial Remand, the parties agreed that a claim of entitlement to a total rating for compensation purposes based upon individual unemployability was raised by the record as part of the Veteran's increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Pursuant to the Joint Motion for Partial Remand, the Court remanded the portion of the Board's September 2014 decision to the extent that the Board found that the issue of entitlement to a total rating for compensation purposes based upon individual unemployability was not raised by the record for further adjudication.  

Accordingly, in order to prevent prejudice to the Veteran, the Board's March 2015 decision as to the issue of entitlement to a total rating for compensation purposes based upon individual unemployability is vacated and a new decision will be entered as if the September 2014 decision as to that issue only had never been issued.


FINDING OF FACT

The evidence of record demonstrates that the Veteran is unable to secure or follow substantially gainful employment as a result of his service-connected disabilities.

CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on individual unemployability have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In an April 2010 rating decision, service connection was granted for a mood disorder, to which a 10 percent disability rating was assigned, effective October 15, 2009.  In a December 2010 rating decision, the RO increased the initial disability rating assigned to the Veteran's service-connected mood disorder to 30 percent.  Thereafter, the Veteran appealed the initial rating assigned to his service-connected mood disorder.  In September 2014, the Board granted an initial rating of 70 percent for the Veteran's service-connected mood disorder, and the Veteran appealed that decision to the Court.  In a March 2015 Joint Motion for Partial Remand, the parties agreed that a claim of entitlement to TDIU was raised by the record as part of the Veteran's increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Pursuant to the Joint Motion for Partial Remand, the Court remanded the portion of the Board's September 2014 decision to the extent that it found that the issue of entitlement to TDIU was not raised by the record for further adjudication.  

VA will grant TDIU when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran is currently unemployable.  38 C.F.R. §§ 4.16(a), 4.19.

A total disability rating may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Service connection is currently in effect for a mood disorder, which is rated as 70 percent disabling; mild diffuse degenerative disc disease of the thoracolumbar spine, which is rated as 20 percent disabling; tinnitus, which is rated as 10 percent disabling; and left ear hearing loss, which is assigned a noncompensable rating.  Thus, the minimum schedular criteria for TDIU are met.  See 38 C.F.R. § 4.16(a).  

With regard to educational history, the evidence of record indicates that the Veteran has a Bachelor's Degree in business administration and a Master's Degree in administration and supervision.  With regard to occupational experience, the record shows that prior to service, the Veteran worked as a farm hand, a concrete block factory worker, a small restaurant owner, a machine operator, a sheet metal worker, and a police officer.  During his first period of service, the Veteran worked as a scheduler, which required him to schedule repairs and keep records of the maintenance of heavy equipment.  During his second period of service, the Veteran worked as a jet engine mechanic.  He subsequently worked as a property tax assessor and an insurance agent.  Thereafter, the Veteran worked as a middle and high school teacher for over 20 years, during which time he taught subjects including literature, bookkeeping, history, woodworking, business mathematics, and typing.  In 1988, the Veteran took a leave of absence from teaching due to his hearing loss and difficulty standing for prolonged periods of time.  In 1989, he returned to teaching at a community college for one year, but ultimately decided that he was unable to hear well enough to effectively work as a teacher.  The Veteran has not been gainfully employed since 1990.  

In April 1993, the Veteran was awarded disability benefits by the Social Security Administration (SSA) primarily due to his low back disorder and secondarily due to his hearing loss.  SSA examinations revealed diagnoses of mild thoracic and lumbar scoliosis with x-ray evidence of facet joint hypertrophy at L4-L5 and L5-S1, moderate to moderately severe sensorineural hearing loss in the left ear, and total hearing loss in the right ear.  SSA examiners opined that the Veteran was only capable of light work from an exertional standpoint and advised that the Veteran was unable to perform a job requiring good hearing.  A SSA vocational specialist indicated that although the Veteran was well-educated, with previous skilled work experience, his acquired skills were not transferrable to other light duty jobs, which did not require good hearing.  Although not bound by a SSA decision, the Board has given consideration to the SSA determinations and finds them probative and pertinent to the Veteran's present claim.  See Martin v. Brown, 4 Vet. App. 136, 140 (1993) (finding that while an SSA decision is not controlling for purposes of VA adjudication, it is "pertinent" to a Veteran's claim); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).  

In July 1998, the Veteran was denied VA vocational rehabilitation benefits because it was determined that he was not capable of engaging in competitive employment due to the combined effects of hearing loss, tinnitus, low back pain, age, and lack of the necessary speed in thinking and responding to perform the duties of any skilled or professional occupation that he would be qualified to perform as a result of his education and work experience.  The VA vocational consultant opined that the Veteran's low back disability limited him to sedentary and light occupations that could be performed from an alternating sitting and standing position and did not require greater than occasional bending, crouching, climbing, or balancing.  Additionally, the Veteran's hearing loss required him to avoid noisy environments, even on an individual basis in an office setting.  

A July 2009 VA psychiatric evaluation indicates that the Veteran drank heavily since service and endorsed symptoms of anger, irritability, depressed mood, difficulty sleeping, and memory problems.  

During an April 2010 VA psychiatric examination, the Veteran reported symptoms of chronic sleep impairment, nightmares, depressed mood, and decreased motivation.  He also reported chronic daily back problems of varying severity, which prevented him from sitting or standing for long periods of time.  The Veteran also reported that he could not "function like he used to due to memory problems."  The examiner indicated that the Veteran's "experience in the military was clearly very traumatic and affected his feeling of self-worth at the time[;] [h]owever, he was able to go on with his life in a productive and highly functional way until retirement, physical problems, death of friends, and late-life relocation negatively impacted his mood and motivation."  

A May 2010 VA neuropsychological evaluation report indicates that the Veteran exhibited an apparent decline in cognitive functioning and increased depression, irritability, and mood swings over the past few years.  The treatment provider noted that the Veteran appeared anxious, and his speech was tangential and confused.  It was noted that the Veteran "showed severe deficits across multiple areas of functioning including memory, abstract reasoning/judgment, fine motor speed, language . . . and complex attention."  The treatment provider opined that the Veteran's deficits were consistent with early stages of Alzheimer's dementia and indicated that the Veteran's heavy daily alcohol use could also be contributing to his cognitive deficits.  

During a July 2012 hearing before the Board, the Veteran and his spouse testified that the Veteran had minimal social interaction over the past six years, with the exception of attending military funerals.  The Veteran reported that he did not feel like doing things he was once able to do.  The Veteran's spouse also testified that the Veteran became increasingly irritated and agitated by noises and any activity that is out of routine.  

During a November 2012 VA examination, the Veteran's spouse testified that she observed the Veteran exhibit increased irritability, memory loss, obsessive behaviors, and social isolation.  The Veteran's spouse also reported that the Veteran talked incessantly and noted that it was increasingly difficult to keep him on track or redirect him.  The examiner observed deficiency in immediate memory and noted that the Veteran's thoughts were disorganized and circumstantial, and his speech was pressured and difficult to interrupt.  The Veteran also endorsed symptoms of depressed mood, chronic sleep impairment, mild memory loss, disturbance in motivation and mood, suicidal ideations, difficulty establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances, including work or a work-like setting.  The examiner indicated that the Veteran "manifest[ed] serious impairment in social functioning due to mood disorder and cognitive dysfunction, with the latter exacerbating the former" and noted that "[o]ccupational functioning [was] a moot issue . . .  due to [the] Veteran not being in a work situation for many years and without current capacity to do so."  The diagnoses were mood disorder, not otherwise specified; dementia, not otherwise specified; and alcohol abuse, in sustained remission.  The examiner indicated that it was not possible to differentiate what portion of the Veteran's symptoms were attributable to each diagnosis, and provided the following rationale:

There is much overlap amongst the noted conditions.  [The] Veteran's cognitive deficit (e.g., memory impairment) is attributable to the diagnosed dementia, and otherwise dementia tends to exacerbate previous affective and personality traits.  It is possible that the years of heavy alcohol use is a causative factor in the dementia.  

In July 2014, the Veteran submitted a report from a private vocational expert and certified rehabilitation counselor who reviewed the Veteran's claims file and conducted a telephone interview with the Veteran and his spouse.  The vocational expert indicated that the Veteran's mood disorder prevented the Veteran from being able to maintain a job in a school working around others and being responsible for the well-being of minors, as expected in a school setting.  In support of this, the vocational expert cited the opinions of two VA examiners, who opined that the Veteran's mood disorder, which was exacerbated by his cognitive dysfunction, caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The vocational expert also indicated that during their conversation, the Veteran was not able to stay on topic without exhibiting apparent confusion and high anxiety.  The vocational expert opined that "it is at least as likely as not that [the Veteran's] service connected disabilities prevent him from securing and following a substantially gainful occupation" and provided the following rationale, in relevant part:

[The Veteran] is not eligible in any occupation that would prove to be substantially gainful due to his mood disorder and hearing loss which impacts effective communication and the ability to have social judgment.  [The Veteran] having advanced degrees is not of any benefit in working in any other occupation do to his hearing loss, and impairments of judgment, thinking and mood disorder. . . . [The Veteran's] military experience involved heavy industrial work and he can no longer continue in that type of work due his service connected disabilities.  The additional work history of police officer and school teacher require good judgment and the ability to have effective communication with others.  [The Veteran's] service connected disabilities prevent him from participation in this or similar work. 

In summary, the record demonstrates that the Veteran's service-connected low back disability prevents him from performing any job requiring prolonged sitting, standing, or more than occasional bending, crouching, climbing, or balancing.  His service-connected left ear hearing loss and bilateral tinnitus have also created additional difficulty performing his previous occupation as a teacher.  Moreover, the record shows that his service-connected mood disorder caused severely impaired judgment, thinking, mood, and memory, rendering him unable to perform in any occupational setting.  Although the record shows that some of the Veteran's mental health symptoms are attributable to his nonservice-connected dementia, the November 2012 VA examiner indicated that it is not possible to differentiate between the symptoms of his service-connected mood disorder and his nonservice-connected dementia, as there is much overlap between the two conditions.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (noting that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).  Based on the foregoing, and resolving any doubt in favor of the Veteran, the Board finds that the evidence of record demonstrates that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.  Accordingly, TDIU is warranted.


ORDER

TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


